UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7614 Nuveen Georgia Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Georgia Premium Income Municipal Fund (NPG) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.7% (3.1% of Total Investments) $ 25,000 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BBB– $ 1,713,000 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 Baa3 Series 2002, 5.500%, 5/15/39 Total Consumer Staples Education and Civic Organizations – 18.7% (12.5% of Total Investments) Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus 6/19 at 100.00 Aa2 Housing LLC Project, Series 2009, 5.250%, 6/15/35 Atlanta Development Authority, Georgia, Educational Facilities Revenue Bonds, Science Park LLC 7/17 at 100.00 Aa3 Project, Series 2007, 5.000%, 7/01/39 Bulloch County Development Authority, Georgia, Student Housing and Athletic Facility Lease 8/14 at 100.00 A1 Revenue Bonds, Georgia Southern University, Series 2004, 5.250%, 8/01/21 – SYNCORA GTY Insured Carrollton Payroll Development Authority, Georgia, Student Housing Revenue Bonds, University 9/14 at 100.00 A1 of West Georgia, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Molecular Science 5/14 at 100.00 Aa3 Building, Series 2004, 5.250%, 5/01/15 – NPFG Insured Georgia Higher Education Facilities Authority, Revenue Bonds, USG Real Estate Foundation I LLC 6/18 at 100.00 A2 Project, Series 2008, 6.000%, 6/15/28 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2009B, Trust 3404: 17.341%, 3/01/17 (IF) No Opt. Call AA+ 17.369%, 3/01/17 (IF) No Opt. Call AA+ Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Atlantic State 7/15 at 100.00 A2 University, Compass Point LLC Project, Series 2005, 5.000%, 7/01/25 – SYNCORA GTY Insured Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Center LLC, Series 12/15 at 100.00 A3 2005A, 5.000%, 12/01/34 – SYNCORA GTY Insured Savannah Economic Development Authority, Georgia, Revenue Bonds, GTREP Project, Series 2002, 7/12 at 100.00 Aa3 5.000%, 7/01/22 – NPFG Insured Total Education and Civic Organizations Health Care – 13.3% (8.9% of Total Investments) Baldwin County Hospital Authority, Georgia, Revenue Bonds, Oconee Regional Medical Center, 6/12 at 100.00 BB Series 1998, 5.250%, 12/01/22 Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004: 5.000%, 12/01/19 12/14 at 100.00 BBB– 5.250%, 12/01/22 12/14 at 100.00 BBB– 5.000%, 12/01/26 12/14 at 100.00 BBB– Coweta County Development Authority, Georgia, Revenue Bonds, Piedmont Healthcare, Inc. 6/20 at 100.00 AA– Project, Series 2010, 5.000%, 6/15/40 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.000%, 12/01/40 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.125%, 2/15/40 No Opt. Call A+ 5.250%, 2/15/45 2/41 at 100.00 A+ Houston County Hospital Authority, Georgia, Revenue Bonds, Houston Healthcare Project, Series 10/17 at 100.00 A2 2007, 5.250%, 10/01/35 Macon-Bibb County Hospital Authority, Georgia, Revenue Anticipation Certificates, Medical 8/19 at 100.00 AA Center of Central Georgia Inc., Series 2009, 5.000%, 8/01/35 Savannah Hospital Authority, Georgia, Revenue Bonds, St. Joseph’s/Candler Health System, 1/14 at 100.00 Baa1 Series 2003, 5.250%, 7/01/23 – RAAI Insured Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/17 at 100.00 A+ Medical Center, Series 2007, 5.000%, 10/01/33 Total Health Care Housing/Multifamily – 1.9% (1.3% of Total Investments) Cobb County Development Authority, Georgia, Revenue Bonds, KSU University II Real Estate 7/21 at 100.00 AA– Foundation, LLC Project, Series 2011, 5.000%, 7/15/41 – AGM Insured Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real 7/17 at 100.00 Baa2 Estate Foundation LLC Project, Series 2007A, 5.250%, 7/15/38 – AMBAC Insured Total Housing/Multifamily Housing/Single Family – 1.6% (1.1% of Total Investments) Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2002B-2, 5.350%, 6/12 at 100.00 AAA 12/01/22 (Alternative Minimum Tax) Industrials – 3.1% (2.1% of Total Investments) Cartersville Development Authority, Georgia, Sewage and Solid Waste Disposal Facilities 9/12 at 100.00 A– Refunding and Revenue Bonds, Anheuser Busch Project, Senior Lien Series 2007, 5.500%, 3/01/44 (Alternative Minimum Tax) Fulton County Development Authority, Georgia, Local District Cooling Authority Revenue Bonds, 9/15 at 100.00 BBB Maxon Atlantic Station LLC, Series 2005A, 5.125%, 3/01/26 (Mandatory put 3/01/15) (Alternative Minimum Tax) Total Industrials Materials – 1.8% (1.2% of Total Investments) Richmond County Development Authority, Georgia, Environmental Improvement Revenue Bonds, 8/12 at 100.50 BBB International Paper Company, Series 2001A, 6.250%, 2/01/25 (Alternative Minimum Tax) Tax Obligation/General – 37.6% (25.2% of Total Investments) Cherokee County Resource Recovery Development Authority, Georgia, Solid Waste Disposal Revenue 7/17 at 100.00 AA+ Bonds, Ball Ground Recycling LLC Project, Series 2007A, 5.000%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) Clark County Hospital Authority, Georgia, Hospital Revenue Bonds, Athens Regional Medical 1/17 at 100.00 Aa1 Center, Series 2007, 5.000%, 1/01/27 – NPFG Insured Clarke County Hospital Authority, Georgia, Hospital Revenue Certificates, Athens Regional 1/13 at 100.00 Aa1 Medical Center, Series 2002, 5.125%, 1/01/32 – NPFG Insured Decatur, Georgia, General Obligation Bonds, Series 2007, 5.000%, 1/01/31 – AGM Insured 1/17 at 100.00 AA+ Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical 7/12 at 101.00 Aa2 Center Project, Series 2002, 5.200%, 7/01/32 – NPFG Insured Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical 7/13 at 101.00 Aa2 Center, Series 2003, 5.000%, 7/01/19 – NPFG Insured Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization 3/21 at 100.00 Aaa Bonds, Loan Pool Series 2011, 5.125%, 3/15/31 Georgia Municipal Association Inc., Certificates of Participation, Riverdale Public Purpose 5/19 at 100.00 AA– Project, Series 2009, 5.375%, 5/01/32 – AGC Insured Georgia State, General Obligation Bonds, Series 2005B, 5.000%, 7/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2007E, 5.000%, 8/01/24 8/17 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 AAA Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/18 at 100.00 AAA 2/01/36 (UB) Henry County Hospital Authority, Georgia, Revenue Certificates, Henry Medical Center, Series 7/14 at 101.00 Aa1 2004, 5.000%, 7/01/20 – NPFG Insured Paulding County School District, Georgia, General Obligation Bonds, Series 2007, 2/17 at 100.00 AA+ 5.000%, 2/01/33 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Wayne County Hospital Authority, Georgia, Hospital Revenue Bonds, Series 2006, 5.000%, 3/16 at 100.00 N/R 3/01/23 – SYNCORA GTY Insured Winder-Barrow Industrial Building Authority, Georgia, Revenue Bonds, City of Winder Project, 12/21 at 100.00 Aa3 Refunding Series 2012, 5.000%, 12/01/29 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 21.6% (14.4% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds Atlanta Station Project, Series 2007: 70 5.250%, 12/01/19 – AGC Insured No Opt. Call AA– 5.000%, 12/01/23 – AGC Insured 12/17 at 100.00 AA– Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005A, 5.625%, 1/01/16 No Opt. Call A– (Alternative Minimum Tax) Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005B: 50 5.400%, 1/01/20 7/15 at 100.00 A– 5.600%, 1/01/30 7/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 1/16 at 100.00 BBB– Cobb-Marietta Coliseum and Exhibit Hall Authority, Cobb County, Georgia, Revenue Bonds, 1/14 at 100.00 AAA Performing Arts Center, Series 2004, 5.000%, 1/01/22 Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series No Opt. Call A+ 2005, 5.500%, 10/01/26 – NPFG Insured Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Refunding Bonds, Series 10/19 at 100.00 BBB 1993, 5.625%, 10/01/26 – NPFG Insured Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Macon-Bibb County Urban Development Authority, Georgia, Revenue Refunding Bonds, Public 8/12 at 101.00 AA Facilities Projects, Series 2002A, 5.375%, 8/01/17 Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Refunding Bonds, No Opt. Call Aa2 Series 1992P, 6.250%, 7/01/20 – AMBAC Insured Total Tax Obligation/Limited Transportation – 4.3% (2.9% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Series 2004G, 5.000%, 1/01/26 – AGM Insured 1/15 at 100.00 AA– U.S. Guaranteed – 7.8% (5.2% of Total Investments) (4) Athens-Clarke County Unified Government Development Authority, Georgia, Educational Facilities 12/12 at 100.00 N/R (4) Revenue Bonds, UGAREF CCRC Building LLC Project, Series 2002, 5.000%, 12/15/16 (Pre-refunded 12/15/12) – AMBAC Insured Coweta County Development Authority, Georgia, Revenue Bonds, Newnan Water and Sewer, and Light 1/13 at 100.00 N/R (4) Commission Project, Series 2002, 5.250%, 1/01/18 (Pre-refunded 1/01/13) – FGIC Insured Fulton County, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.000%, 1/01/22 1/14 at 100.00 AA– (4) (Pre-refunded 1/01/14) – FGIC Insured 25 Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 1/17 at 100.00 A+ (4) 5.500%, 1/01/20 (Pre-refunded 1/01/17) – FGIC Insured Georgia, General Obligation Bonds, Series 2002D, 5.000%, 8/01/16 (Pre-refunded 8/01/12) 8/12 at 100.00 Aaa Total U.S. Guaranteed Utilities – 12.8% (8.6% of Total Investments) Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A, 1/17 at 100.00 A 5.000%, 1/01/25 – NPFG Insured Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, No Opt. Call A+ 5.500%, 1/01/20 – FGIC Insured Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B: 5.000%, 3/15/20 No Opt. Call A– 5.000%, 3/15/21 No Opt. Call A– 5.000%, 3/15/22 No Opt. Call A– Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A, 5.000%, 3/15/18 No Opt. Call Aa3 Municipal Electric Authority of Georgia, Combustion Turbine Revenue Bonds, Series 2003A, 11/13 at 100.00 A1 5.000%, 11/01/20 – NPFG Insured Municipal Electric Authority of Georgia, Project One Subordinated Lien Revenue Bonds, Series 1/13 at 100.00 A2 2003A, 5.000%, 1/01/22 – NPFG Insured Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Series 2007B, 7/17 at 100.00 BBB– 5.000%, 7/01/31 Total Utilities Water and Sewer – 20.2% (13.5% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.000%, 11/01/38 – 5/12 at 100.00 A1 FGIC Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.000%, 11/01/24 – 11/14 at 100.00 AA– AGM Insured Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/18 at 100.00 AA 8/01/35 – AGM Insured Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2001, 5.250%, 6/13 at 100.00 Aa2 6/01/26 – AMBAC Insured Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2007: 5.000%, 6/01/32 6/18 at 100.00 Aa2 5.000%, 6/01/37 6/18 at 100.00 Aa2 DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2006B, 5.250%, 10/26 at 100.00 Aa2 10/01/32 – AGM Insured DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Second Resolution Series 2011A, 10/21 at 100.00 Aa3 5.250%, 10/01/41 Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewer Revenue Bonds, 6/17 at 100.00 Aa2 Series 2007, 5.000%, 6/01/37 – NPFG Insured Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2007, 5.000%, 4/17 at 100.00 Aaa 4/01/37 – AGM Insured Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization 2/21 at 100.00 Aaa Bonds, Cobb County-Marietta Water Authority Loans, Series 2011, 5.250%, 2/15/36 Midgeville, Georgia, Water and Sewerage Revenue Refunding Bonds, Series 1996, 6.000%, No Opt. Call AA– 12/01/21 – AGM Insured Unified Government of Athens-Clarke County, Georgia, Water and Sewerage Revenue Bonds, Series 1/19 at 100.00 Aa2 2008, 5.500%, 1/01/38 Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek 2/18 at 100.00 Aa2 Reservoir Project, Series 2008, 5.000%, 2/01/38 – AGM Insured Total Water and Sewer $ 103,180 Total Investments (cost $79,695,614) – 149.4% Floating Rate Obligations – (2.1)% MuniFund Term Preferred Shares, at Liquidation Value – (49.4)% (5) Other Assets Less Liabilities – 2.1% Net Assets Applicable to Common Shares – 100% $ 57,356,021 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
